Citation Nr: 1128942	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral hip disability to include as secondary to service-connected lumbosacral disc disease with right lower extremity neuropathy (low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to April 1972, on active duty for training (ACDUTRA) from November 22, 1988 to November 23, 1988, and on active duty again from January 1991 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The opinion of the September 2009 VA examiner was that, after review of a medical text regarding avascular necrosis, it was not at least as likely as not that the Veteran's service-connected low back disability caused or aggravated his bilateral hip disability.  There was no further explanation of rationale or discussion of what review of that medical text revealed.  In an April 2010 addendum to that examination a different VA provider opined that suspected traumatic causes of avascular necrosis of the hips included hip fracture and dislocation and that the Veteran's service treatment records (STRs) did not reveal any injury that could have led to the development of such.  He also reiterated the September 2009 VA examiner's opinion, without any explanation of rationale.  The opinions are cursory and neither includes a sufficiently detailed explanation of rationale to enable the Board to make the factual findings required in the matter.  Hence, the September 2009 VA opinion and related addendum opinion are inadequate.  Accordingly, further medical guidance is necessary.  

At the May 2011 video-conference hearing the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits, in part, for his hips.  The record does not contain any SSA records or determinations, and there is no indication that such were sought.  Accordingly, records and examinations considered in the SSA determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

At a pre-hearing conference it was determined that there were pertinent VA treatment records that were outstanding (to include related to a January 2011 VA surgery).  As VA records have been identified as outstanding and are "of record," they must be secured.  The Veteran also testified that he "went to other doctors at home" who recommended that he go to the VA.  Any records of private treatment and/or evaluation should also be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his bilateral hips and back from August 2009 to the present.  

The RO should also ask the Veteran to identify all VA and private providers of evaluation and/or treatment he has received for his hips and back.  He should furnish a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private providers.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

2. The RO should obtain from the SSA a copy of their decision on the Veteran's claim for SSA disability benefits, as well as copies of all medical records and examination reports considered in connection with such determination.   If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability).

3. The RO should complete any further development suggested by the results of that sought above.  

4. After all development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his bilateral hip disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

a. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's bilateral hip disability is directly related to his active service.  

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disability was caused or aggravated by his service-connected low back disability.  The examiner should discuss the known etiologies for avascular necrosis (citing to medical treatises/texts, as appropriate), and identify the most likely etiology in this case, citing to the supporting factual data.  

If the opinion is that the bilateral hip disability was not caused but was aggravated by the Veteran's low back disability, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

c. Express agreement or disagreement with the opinions of: (1) the November 2009 VA treating provider; (2) the September 2009 VA examiner; and (3) the April 2010 consulting/supplementing VA provider, explaining the rationale for the agreement or disagreement with each.  

5. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

